DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 4/15/2022 has been entered. Claims 1 and 6 were amended, claims 11-15 and 17-18 were cancelled, and claims 21-27 were new. Thus, claims 1-10, 16, and 19-27 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “flow resistor…being adjustable” in claim 1 lines 12-13, “a flow resistor…adjusting…to lower the exhalation resistance” in claim 6 lines 10-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Thus, the flow resistor of claims 1 and 6 is being interpreted as an electro-flow resistive element, a mechanical flow resistive element, and electro-mechanical flow resistive element, or any flow resistive element that is configured to provide an exhalation resistance in the exhalation passage, such as a valve assembly for controlling/allowing exhaled air to flow from the exhalation passage to the atmosphere (Applicant’s specification paras. [0034, 0036]), or equivalents. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 16-17, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “a valve” in line 10 is confusing, as it is unclear whether or not this limitation is the same or different from “a valve” originally claimed in line 7.
Regarding claim 16, the limitation “a valve” in line 1 is confusing, as it is unclear whether or not this limitation is the same or different from “a valve” originally claimed in claim 1.
Regarding claim 23, the limitation “decreases the exhalation resistance” in lines 1-2 is confusing, as it is unclear what from value it is decreasing (i.e. there is no baseline or original reference value from which the decrease occurs). 
Regarding claim 24, the limitation “increases the exhalation resistance” in lines 1-2 is confusing, as it is unclear what from value it is increasing (i.e. there is no baseline or original reference value from which the increase occurs). 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiner et al. (US 2011/0282228 A1).
Regarding claim 22, Shiner discloses a hand-held device for detecting an Expiratory Flow Limitation (EFL) of a patient (device and method for determining an instantaneous pulmonary measurement, which can be EFL; device is handheld) (abstract; para. [0040]; para. [0055]), comprising: 
an inlet opening for allowing inspiration of ambient air (opening in device 100 for valve 301; as the valve 301 is not required to be connected to a ventilator or other such device and it can be used at home or outdoors in different environmental conditions, thus the air inhaled through open valve 301 would then be ambient) (Fig. 7; para. [0144]; para. [0163]); 6AmendmentAttorney Docket Number: 2017P02570US01 App. No. 16/224,897 
an inhalation passage configured to bring ambient air to a patient from the inlet opening (device 100 can be configured for both inhaling and exhaling; inhalation would occur in the passage from open valve 301 to mouthpiece 103) (Fig. 7; para. [0082]; para. [0166]); 
a mouthpiece coupled to an exhalation passage configured to take exhaled air away from the patient and exhaust the exhaled air out of the device via a valve (mouthpiece 103; user can exhale out the passage from mouthpiece 103 to the closable flow tube 304 having valve 303, as well as from the mouthpiece 103 out an open or partially open shutter 104 and valve 301) (Fig. 7; paras. [0144-0145]); 
a sensor for measuring flow-volume information of the exhaled air through the exhalation passage (airflow sensor 109 and pressure sensor 105 are used to collect data on flow rate and pressure, and use the data to calculate other values such as pulmonary volume) (Fig. 7; para. [0089]; paras. [0102-0103]; para. [0146]); 
and a flow resistor positioned in the exhalation passage between the mouthpiece and the inlet opening and being adjustable to provide exhalation resistance in the exhalation passage (pump 302 and/or shutter 104; shutter can be open, closed, and/or adjusted for varying resistance levels; pump can propel air to increase or decrease pressure for resisting or inducing exhalation) (Fig. 7; paras. [0144-0145]; para. [0150]); 
the flow resistor configured for adjusting the exhalation resistance for one or more predetermined breaths (device is used for at least one respiration cycle when taking a measurement, and so the test for EFL in which the pump 302 and/or shutter 104 resistance is varied would be during at least one respiration cycle) (abstract; paras. [0144-0145]; para. [0150])
the hand-held device configured for providing, from the sensor, flow-volume information and configured for receiving one or more adjustments for changing the exhalation resistance via the flow resistor (control module 108 receives outputs from the sensors and controls the shutter 104; hardware/software for performing tasks would be able to control aspects of the device such as the pump 302; various resistance levels can be applied) (Fig. 7; para. [0066]; para. [0098]; para. [0113]; para. [0150]).
Regarding claim 23, as best understood, Shiner discloses wherein the flow resistor decreases the exhalation resistance for the one or more predetermined breaths (resistance from shutter 104 and/or pump 302 can be adjusted or varied to decrease during an inhalation and/or exhalation of a respiration cycle) (abstract; para. [0144]; para. [0150]).
Regarding claim 24, as best understood, Shiner discloses wherein the flow resistor increases the exhalation resistance for the one or more predetermined breaths (resistance from shutter 104 and/or pump 302 can be adjusted or varied to increase during an inhalation and/or exhalation of a respiration cycle) (abstract; para. [0144]; para. [0150]).
Regarding claim 27, Shiner discloses wherein to provide, from the sensor, flow- volume information comprises communicating, via a network, the flow-volume information to a server (outputs from sensors and/or control module 108 can be forwarded by a communication unit 110 to a remote server using an interface such as Bluetooth or a radio transceiver) (Fig. 7; para. [0107]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiner in view of Valta et al. (“Detection of Expiratory Flow Limitation during Mechanical Ventilation” article attached).
Regarding claim 1, Shiner discloses a system for detecting an Expiratory Flow Limitation (EFL) of a patient (method for determining an instantaneous pulmonary measurement, which can be EFL) (abstract; para. [0040]), the system comprising: 
a device (breathing device 100) (Fig. 7; para. [0144]) including an inlet opening at one end thereof (opening in device 100 for valve 301) (Fig. 7; para. [0144]) and a mouthpiece at an opposite end thereof (mouthpiece 103) (Fig. 7; para. [0144]), the device comprising: 
an inhalation passage configured to bring ambient air through the inlet opening and to the patient via the mouthpiece (device 100 can be configured for both inhaling and exhaling; inhalation would occur in the passage from open valve 301 to mouthpiece 103; as the valve 301 is not required to be connected to a ventilator or other such device and it can be used at home or outdoors in different environmental conditions, thus the air inhaled through open valve 301 would then be ambient) (Fig. 7; para. [0082]; para. [0163]; para. [0166]); 
an exhalation passage configured to take exhaled air away from the patient through the mouthpiece and out of the device via a valve positioned in the exhalation passage (user can exhale out the passage from mouthpiece 103 to the closable flow tube 304 having valve 303, as well as from the mouthpiece 103 out an open or partially open shutter 104 and valve 301) (Fig. 7; paras. [0144-0145]); 
a sensor for measuring flow-volume information of the exhaled air through the exhalation passage (airflow sensor 109 and pressure sensor 105 are used to collect data on flow rate and pressure, and use the data to calculate other values such as pulmonary volume) (Fig. 7; para. [0089]; paras. [0102-0103]; para. [0146]); 
and a flow resistor positioned in the exhalation passage between the mouthpiece and the inlet opening and being adjustable to provide an exhalation resistance in the exhalation passage (pump 302 and/or shutter 104; shutter can be open, closed, and/or adjusted for varying resistance levels; pump can propel air to increase or decrease pressure for resisting or inducing exhalation) (Fig. 7; paras. [0144-0145]; para. [0150]); 
the system further comprising a computer system that comprises one or more physical processors operatively connected with the sensor and the flow resistor (control module 108 receives outputs from the sensors and controls the shutter 104; hardware/software for performing tasks would be able to control aspects of the device such as the pump 302) (Fig. 7; para. [0066]; para. [0098]; para. [0113]), the one or2AmendmentAttorney Docket Number: 2017P02570US01 App. No. 16/224,897more physical processors are programmed with computer program instructions (hardware has plurality of software instructions executed by a computer to perform the tasks) (para. [0066]) which, when executed cause the computer system to: detect the Expiratory Flow Limitation (EFL) of the patient (device can be used to detect EFL) (para. [0147]; para. [0150]).
Shiner does not disclose the computer system is to determine a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided by the flow resistor in the exhalation passage; adjust the flow resistor to lower the exhalation resistance below the reference exhalation resistance; determine a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage; and detect the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve and (ii) the determined reference expiratory flow-volume curve.
However, Shiner does teach that the device can use the shutter 104 apply various resistance levels to artificially increase airway pressure during a pulmonary test to detect EFL (Shiner; para. [0150]; para. [0152]). Moreover, Valta teaches methods of detecting EFL in ventilated patients (Valta; abstract) wherein the method are used to determine a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of test breaths during ΔR method testing; the test breaths are when the valve is closed to provide one of two resistances, thus the test breath involves resistance in the expiratory circuit) (Valta; Fig. 3 and caption, page 1313 ΔR Method section); adjust the flow resistor to lower the exhalation resistance below the reference exhalation resistance (solenoid valve has holes which can be opened or closed to provide varying resistances; in the ΔR method, one resistance would be lower than other, and there are control breaths in which the valve is most open) (Valta; page 1313 left column ΔR Method section); determine a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of preceding control breath during ΔR method testing; the control breath is when the valve is open and not providing resistance, thus the control breath has lower exhalation resistance in the expiratory circuit) (Valta; Fig. 3 and caption, page 1313 ΔR Method section); and detect the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve and (ii) the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shiner device such that the controller is able to determine a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided by the flow resistor in the exhalation passage; adjust the flow resistor to lower the exhalation resistance below the reference exhalation resistance; determine a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage; and detect the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve and (ii) the determined reference expiratory flow-volume curve, as taught by Valta, for the purpose of providing the device with an alternate means of detecting EFL in a patient, thereby giving a healthcare provider multiple potential means of detecting EFL with the modified device.
Regarding claim 2, the modified Shiner device teaches wherein the computer system detects the Expiratory Flow Limitation (EFL) of the patient by comparing the determined perturbed -31-2017PF02570 expiratory flow-volume curve with the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 3, the modified Shiner device teaches wherein the reference expiratory flow-volume curve is determined using flow-volume information of the exhaled air through the exhalation passage for one or more reference breaths in which the reference exhalation resistance is provided by the flow resistor in the exhalation passage (solenoid valve is closed for the test breath during ΔR testing to provide expiratory resistance; flow-volume loop of test is indicated by the solid lines) (Valta; Fig. 3; page 1313 left column ΔR Method section), wherein the perturbed expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage of a perturbed breath in which the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (solenoid valve is opened during ΔR control breath so as to not provide resistance, thus the resistance of exhalation is lowered; flow-volume loop of control is indicated by the broken lines) (Valta; Fig. 3; page 1313 left column ΔR Method section), but does not teach wherein the one or more reference breaths are preceding the perturbed breath.
However, a different embodiment in the Valta reference does teach wherein the one or more reference breaths are preceding the perturbed breath (in the ATM method for determining EFL, the breath with greater resistance, the exhalation through the expiratory circuit called the preceding control, is measured before the breath with lesser resistance, the exhalation to the atmosphere) (Valta; Fig. 3; page 1313 left column ATM Method section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the modified Shiner device such that the one or more reference breaths (i.e. breath with greater resistance) are preceding the perturbed breath (i.e. breath with lesser resistance), as taught by a different embodiment in Valta, as one of ordinary skill in the art would be able to feasibly expect the determined difference between the two breaths of greater and lesser resistance would yield the same EFL regardless of the order in which the breaths were measured.
Regarding claim 4, the modified Shiner device teaches wherein the computer system automatically increases an exhalation airway pressure upon detection of the EFL in order to abolish the EFL (if EFL is detected, EFL can be eliminated by adjusting the resistance to allow for an artificial increase in airway pressure and a decrease in the differences between airway pressure and the alveolar pressure; variation of resistance can be performed by MMI 106, and  tasks can be performed automatically) (Shiner; Fig. 7; para. [0065]; para. [0083]; paras. [0150-0152]).
Regarding claim 5, the modified Shiner device teaches wherein the comparing includes comparing the reference expiratory flow-volume curve for the one or more reference breaths with the perturbed expiratory flow-volume curve for the perturbed breath (difference between the flow-volume loop of a test breath and a control breath is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 6, as best understood, Shiner discloses a method for detecting an Expiratory Flow Limitation (EFL) of a patient (method for determining an instantaneous pulmonary measurement, which can be EFL) (abstract; para. [0040]), the method being implemented by a computer system that comprises one or more physical processors executing computer program instructions which, when executed, perform the method (hardware has plurality of software instructions executed by a computer to perform the tasks) (Fig. 7; para. [0066]), the method comprising: 
obtaining, from one or more sensors (airflow sensor 109 and pressure sensor 105) (Fig. 7) of a hand-held device (device housing can be handheld) (Fig. 7; para. [0055]), flow-volume information of exhaled air through an exhalation passage and out of the hand-held device via an end of the hand-held device comprising a valve (airflow sensor 109 and pressure sensor 105 are used to collect data on flow rate and pressure, and use the data to calculate other values such as pulmonary volume; user can exhale out the passage from mouthpiece 103 to the closable flow tube 304 having valve 303, as well as from the mouthpiece 103 out an open or partially open shutter 104 and valve 301, both paths of which would take the exhaled air out over the sensors 105, 109) (Fig. 7; para. [0089]; paras. [0102-0103]; paras. [0144-0146]); 
having exhalation resistance provided by a flow resistor and closing of a valve positioned in the exhalation passage (pump 302 and/or shutter 104; shutter can be open, closed, and/or adjusted for varying resistance levels; pump can propel air to increase or decrease pressure for resisting or inducing exhalation; exhalation resistance would also be provided by valve 303 with closable flow tube 304) (Fig. 7; paras. [0144-0145]; para. [0150]);
and detecting, by the computer system, the Expiratory Flow Limitation (EFL) of the patient (device can be used to detect EFL) (para. [0147]; para. [0150]).
Shiner does not disclose determining, by the computer system, a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided; adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance;4AmendmentAttorney Docket Number: 2017P02570US01 App. No. 16/224,897determining, by the computer system, a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage; and detecting, by the computer system, the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve (ii) the determined reference expiratory flow-volume curve.
However, Shiner does teach that the device can use the shutter 104 apply various resistance levels to artificially increase airway pressure during a pulmonary test to detect EFL (Shiner; para. [0150]; para. [0152]). Moreover, Valta teaches methods of detecting EFL in ventilated patients (Valta; abstract) including determining, by the computer system, a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided (flow-volume curve of test breaths during ΔR method testing; the test breath when the solenoid is closed to provide resistance to exhalation, thus the test breath involves exhalation resistance) (Valta; Figs. 1-3; page 1313 left column ΔR Method section); adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance (solenoid valve has holes which can be opened or closed to provide varying resistances; in the ΔR method, one resistance would be lower than other, and there are control breaths in which the valve is most open) (Valta; page 1313 left column ΔR Method section);4AmendmentAttorney Docket Number: 2017P02570US01 App. No. 16/224,897determining, by the computer system, a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of control breaths during ΔR method testing; the control breath is when the valve opens to avoid providing resistance, thus the control breath involves less resistance) (Valta; Figs. 1-3; page 1313 left column ΔR Method section); and detecting, by the computer system, the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve (ii) the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shiner method such that it includes determining, by the computer system, a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided; adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance;4AmendmentAttorney Docket Number: 2017P02570US01 App. No. 16/224,897determining, by the computer system, a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage; and detecting, by the computer system, the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve (ii) the determined reference expiratory flow-volume curve, as taught by Valta, for the purpose of providing the device with an alternate means of detecting EFL in a patient, thereby giving a healthcare provider multiple potential means of detecting EFL with the modified device.
Regarding claim 7, the modified Shiner method teaches wherein the detecting the Expiratory Flow Limitation (EFL) of the patient includes comparing the determined perturbed expiratory flow-volume curve with the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 8, the modified Shiner method teaches wherein the reference expiratory flow-volume curve is determined using flow-volume information of the exhaled air through the exhalation passage for one or more reference breaths in which the reference exhalation resistance is provided by the flow resistor in the exhalation passage (valve is closed for the test breath during ΔR testing to provide resistance; flow-volume loop of test is indicated by the solid lines) (Valta; Fig. 3; page 1313 left column ΔR Method section), wherein the perturbed expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage of a perturbed breath in which the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (valve is opened during ΔR control breath so resistance of expiration is lowered; flow-volume loop of control is indicated by the broken lines) (Valta; Fig. 3; page 1313 left column ΔR Method section), but does not teach wherein the one or more reference breaths are preceding the perturbed breath.
However, a different embodiment in the Valta reference does teach wherein the one or more reference breaths are preceding the perturbed breath (in the ATM method for determining EFL, the breath with greater resistance, the exhalation through the expiratory circuit called the preceding control, is measured before the breath with lesser resistance, the exhalation to the atmosphere) (Valta; Fig. 3; page 1313 left column ATM Method section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the modified Shiner method such that the one or more reference breaths (i.e. breath with greater resistance) are preceding the perturbed breath (i.e. breath with lesser resistance), as taught by a different embodiment in Valta, as one of ordinary skill in the art would be able to feasibly expect the determined difference between the two breaths of greater and lesser resistance would yield the same EFL regardless of the order in which the breaths were measured.
Regarding claim 9, the modified Shiner method teaches wherein the computer system automatically increases an exhalation airway pressure upon detection of the EFL in order to abolish the EFL (if EFL is detected, EFL can be eliminated by adjusting the resistance to allow for an artificial increase in airway pressure and a decrease in the differences between airway pressure and the alveolar pressure; variation of resistance can be performed by MMI 106, and tasks can be performed automatically) (Shiner; Fig. 7; para. [0065]; para. [0083]; paras. [0150-0152]).
Regarding claim 10, the modified Shiner method teaches wherein the comparing includes comparing the reference expiratory flow-volume curve for the one or more reference breaths with the perturbed expiratory flow-volume curve for the perturbed breath (difference between the flow-volume loop of a test breath and a control breath is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 16, as best understood, the modified Shiner method teaches further comprising a valve in the exhalation passage, wherein when the valve is open the exhaled air may flow through the valve and bypass the flow resistor (valve 303 on closable flow tube 304 allows exhaled air to bypass the shutter 104) (Shiner; Fig. 7; para. [0144]).
Regarding claim 20, the modified Shiner method teaches wherein the adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance comprises allowing air to flow through the flow resistor and remain in the exhalation path (air would flow through whichever holes of the solenoid valve are open during exhalation, and the solenoid valve is in the expiratory line) (Valta; Fig. 3; page 1313 left column ΔR Method section).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiner in view of Valta as applied to claim 1 above, and further in view of Lazar et al. (US 2010/0286548 A1).
Regarding claim 19, the modified Shiner device teaches the invention as previously claimed, including wherein the flow resistor may be selectably set to provide at least one discrete resistance levels from 0 cm H2O*s/L to 20 cm H2O*s/L (when open, the flow resistor (i.e. shutter 104 in Shiner and solenoid valve in Valta) would provide a resistance level of 0 cm H20*s/L, as an open flow resistor is not meant to provide resistance; flow resistor is able to vary its resistance level) (Shiner, Fig. 7, para. [0145], para. [0150]; Valta, Fig. 3, page 1313 left column ΔR Method section) but is silent on wherein the flow resistor may be selectably set to provide a second discrete resistance level from 0 cm H2O*s/L to 20 cm H2O*s/L.
However, Lazar further teaches wherein the flow resistor may be selectably set to provide a second discrete resistance level from 0 cm H2O*s/L to 20 cm H2O*s/L (shutter assembly is designed to introduce an air flow resistance of less than 1.5 cm H2O*s/L, and an introduced resistance would be greater than 0 cm H2O*s/L of no resistance given by the valve or shutter) (Lazar; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shiner device to include the flow resistor may be selectably set to provide a second discrete resistance level from 0 cm H2O*s/L to 20 cm H2O*s/L, as taught by Lazar, for the purpose of providing a specific value of introduced air flow resistance in accordance with the American Thoracic Society guidelines for respiratory devices (Lazar; para. [0114]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shiner in view of Valta as applied to claim 6 above, and further in view of Francois et al. (US 2014/0142652 A1).
Regarding claim 21, the modified Shiner method teaches the invention as previously claimed, including wherein the detecting, by the computer system, the Expiratory Flow Limitation (EFL) of the patient comprises classifying one or more breaths as exhibiting EFL (device with control module 108 can detect the presence/absence of EFL during a breathing test) (Shiner; para. [0147]), but does not teach using a machine learning model.
However, Francois teaches a method for determining instantaneous pulmonary measurement (Francois; abstract) using a machine learning model (one embodiment diagnosis or assesses EFL in a patient; machine learning can be used in any of the embodiments) (Francois; para. [0018]; para. [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shiner method such that the detecting uses a machine learning model, as taught by Francois, for the purpose of ensuring the device can automatically adapt to a patient during use. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shiner as applied to claim 24 above, and further in view of Witt et al. (US 2012/0111331 A1).
Regarding claim 25, Shiner discloses the invention as previously claimed, but does not disclose wherein the flow resistor adjusts the exhalation resistance for the one or more predetermined breaths to implement a therapy for the patient.
However, Witt teaches a respiration appliance system (Witt; abstract) wherein the flow resistor adjusts the exhalation resistance for the one or more predetermined breaths to implement a therapy for the patient (resistance of exhalation valves 28 is configured to increase during an exhalation to treat an unstable airway) (Witt; para. [0038]; para. [0056]; para. [0058])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shiner device such that the flow resistor adjusts the exhalation resistance for the one or more predetermined breaths to implement a therapy for the patient, as taught by Witt, for the purpose of enabling the device to stabilize and treat an unstable airway of the patient (Witt; para. [0056]). 
Regarding claim 26, the modified Shiner teaches comprising one or more interfaces, wherein settings for the therapy are received by the hand-held device via the one or more interfaces (settings module 38 allow a user to configure the manner/parameters in which the control module 36 responds to a decrease in airway stability) (Witt; Fig. 4; para. [0058]).
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the independent claims have been considered but are moot in view of new grounds of rejection with new additional Shiner reference being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785